Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
	Note new examiner due to transfer.
Applicant’s election of Group I (claims 1 and 3-10) in the reply filed on February 6, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
A third party has filed PTO-1449 and a copy is enclosed.

				      OBJECTION
A missing closing parenthesis (“)”) for “bis(2-hydroxyethyl terephthalate” in line 3 of claim 7 is objected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (US 3,480,709) in view of Farah et al (A) (Morphological, spectral and chromatography analysis and forensic comparison of PET fibers, Talanta, Vol. 214, Elsevier publisher, 2014, p. 54-62) and Farah et al (B) (8-Molecular Weight Determination of Polyethylene Terephthalate, William Andrew Publishing, 2015, p. 143-165) submitted by the third party, and further in view of Sattler et al (Fibers, 5 Polyester Fibers, Ullmanns Encyclopedia of Industrial Chemistry, Publisher Wiley-VCH, p 1-34, 2011), or further in view of Dementi et al (US 3,859,042).
The recited use of a separate master batch chip of claim 1 as well as a solid phase polymerization of claim 8 would have little probative value since an invention in a product-by-process is a product, not a process.  Also, properties of a polyethylene terephthalate (PET) in PET chip and of PET master chip are overlapped and thus use of a single PET having the overlapping properties would make the instant mixture of the PET obvious.  The overlapping properties would be (i) a Mw of 50,000-70,000, (ii) a PDI of 1.6-2.0, (iii) a DEG content of 1.2 wt.% or less and (iv) a CEG content of 15 meq/kg or less.
See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  In other words, a colored PET bulked continuous filament having the recited property would meet the claimed filament regardless of the process.
Jacob et al teach polyethylene terephthalate (PET) filaments obtained by spinning, cooling and winding in examples.  Jacob et al also teach textured filament at col. 4, line 29 and thus the textured filament would be obvious.  See In re Mills, 477 F2d In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.  
Farah et al (A) teach PET fibers and the following PET having the instant Mw and PDI in Table 2 of page 60; Fiber B1 with MW of 50.600 with a PDI of about 1.82, (ii), Fiber A3 with MW of 61,000 with a PDI of about 1.97 and (iii) Fiber B3 with MW of 66,500 with a PDI of about 1.96.  Such PETs would be expected to have the recited amount of a low molecular weight substances having a weight average molecular weight of 8,000 or less of claim 5 and 6 as well as the recited amount of impurities of claim 7 or utilization of the PET comprising a lesser amount of the low molecular weight substances as well as the low amount of the impurities would be obvious to one skilled in the art since presence of a higher amount of the low molecular weight substances and the impurities would be expected to decrease mechanical/physical properties of the filaments since the instant specification does not teach any particular step of removing the low molecular weight substances and the impurities after the polymerization and even the PETs of comparative examples of table 1 have such low amount of the impurities  
Again, the recited use of a separate master batch chip would have little probative value and Farah et al (A) teach the instant overlapping Mw and PDI. 
Farah et al (B) teach that the polyethylene terephthalate is well-known for filaments and fibers in middle of Introduction at page 144.  Farah et al (B) teach that the PET generally has a modulus of elasticity (i.e. elastic modulus) of 1.83-5.20 GPa (i.e. 1.83E+ 09 – 5.20E +09 Pa) in Table 8.9 at page 156.  
 modulus of elasticity (i.e. elastic modulus) as evidenced by Farah et al (B).  Further, utilization of the PET known to make fibers/filaments taught by Farah et al (A) in Jacob et al would be obvious.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited DEG content of 1.2 wt.% or less and a CEG content of 15 meq/kg or less, Sattler et al teach PET fibers having a COOH end groups of 10-40 meq/kg and less than 1 mol.% of diethylene glycol under Chemical Structure at page 9.  Sattler et al further teach that the COOH end groups and the content of the diethylene glycol would affects hydrolytic degradation of the polyester and dye-ability of the fibers and lightfastness thereof, respectively.  The COOH end groups of 10-40 meq/kg would overlap the instant value.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Dementi et al teach that a filament obtained from PET having a low COOH value such as 10 or 6 meq/kg in examples 1 and 3. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well known PET taught by Farah et al (A) further having the instantly recited DEG content of 1.2 wt.% or less and a CEG content of 15  Sattler et al in Jacob et al since utilization of the PET having the instant Mw and PDI for obtaining the filaments and fibers is well known as taught by Farah et al (A) and since advantages of low DEG content and CEG content are also well known as taught by Sattler et al and further Farah et al (B) teach that the PET generally has a modulus of elasticity (i.e. elastic modulus) of 1.83-5.20 GPa and since the filament obtained from PET having a low COOH value such as 10 or 6 meq/kg is well known as taught by Dementi et al absent showing otherwise.
As to the recited coloring of claim 1 and an amount of carbon black of claim 10, the coloring and the amount would be an obvious modification to one skilled in the art since it would depend on a color, hue and tint of a desired color of the PET filaments.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (US 3,480,709) in view of Farah et al (A) (Morphological, spectral and chromatography analysis and forensic comparison of PET fibers, Talanta, Vol. 214, Elsevier publisher, 2014, p. 54-62) and Farah et al (B) (8-Molecular Weight Determination of Polyethylene Terephthalate, William Andrew Publishing, 2015, p. 143-.
In case the recited use of a separate master batch chip of claim 1 has probative value:  Muller et al teach polyester colorant (e.g. carbon black) concentrate (master batch) useful for spin dyeing polyester fibers and filaments in abstract and examples.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known polyester colorant concentrate (master batch) useful for spin dyeing polyester fibers and filaments taught by Muller et al with the same modified PET discussed above Jacob et al, Farah et al (A), Farah et al (B) and Sattler et al since utilization of the PET having the same or similar properties would be expected to yield homogeneous properties absent showing otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 4 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant properties of a polyethylene terephthalate is taught in claim 2 of the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






THY/March 9, 2021                                        /TAE H YOON/                                                                       Primary Examiner, Art Unit 1762